Gkeen, J,,
delivered the opinion of the court.
In Tatlock vs. Harris, 3 D. & E. 180, Duller, J., said: “ Suppose A owes B £100, and B owes C £100, and the *398three meet and it is agreed between them that A shall pay C the £100 : B’s debt is extinguished, and C may recover that sum against A.”
The case thus put by Buller is the very case now before us. Heaton, Angler and Chase being together, it was agreed between them that the plaintiff should take Chase as his debtor for the sum due from the defendant. The debt due to the plaintiff from the defendant was thus extinguished, It was an accord executed. And Chase, by assuming the debt due to the plaintiff,, must be considered, as having paid that amount to the defendant, as part of the price he was to pay the defendant for the waggon.
The agreement of the plaintiff to take Chase as his debtor was clearly a discharge of the defendant. 5 B. & A. 228, Wilson vs. Coupland; 4 B. & C. 163, Wharton vs. Walker; 3 B. & C. 591, Cuxton vs. Chadley.

A new trial granted.